DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot in light of a new grounds of rejection set forth below. 
New claims 13-17 are hereby rejected as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 10,068,709) in view of Lee et al. (US 11,081,281).
With respect to claim 1, Miyazaki teaches a multilayer ceramic electronic component comprising: a ceramic body (see FIG. 1, element 110) comprising a dielectric layer and a plurality of internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween (see col. 5, lines 63-65), and having first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see col. 6, lines 1-3); and an external electrode disposed on one of the third and fourth surfaces and connected to one of more of the plurality of internal electrodes (see col. 6, lines 3-6 and FIG. 1, elements 120), wherein the external electrode extends onto the first and second surfaces of the ceramic body (see FIG. 14, elements 920), and 0. 9≤ A/BW< 1.0 is satisfied, where a shortest distance, in the second direction, from an end portion of the ceramic body which the external electrode is disposed at to an end portion of the external electrode disposed on one of the first and second surfaces of the ceramic body, is denoted by "A", and a longest distance, in the second direction, from the end portion of the ceramic body which the external electrode is disposed at to the end portion of the external electrode disposed on the one of the first and second surfaces of the ceramic body, is denoted by "BW" (see FIG. 19, Samples 1-4, with sample 3 disclosing a max (BW) of .282 and a min (A) of .269, making A/BW = .269/.282 = .954).
Miyazaki fails to teach that 0.68mm≤A≤0.72mm is satisfied.
Lee, on the other hand, teaches that a distance, in the second direction, from an end portion of the ceramic body which the external electrode is disposed at to an end portion of the external electrode disposed on one of the first and second surfaces of the ceramic body, is .7mm.  See Table 1, sample 4.  Such an arrangement results in a reduction in flexural cracking.  See col. 8, lines 57-64.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Miyazaki, as taught by Lee, in order to reduce flexural cracking.
With respect to claim 2, the combined teachings of Miyazaki and Lee teach that the shortest distance A is measured at an edge region of the ceramic body in the third direction.  See Miyazaki, FIG. 19 and FIG. 14.
With respect to claim 3, the combined teachings of Miyazaki and Lee teach that the longest distance BW is measured at a center region of the ceramic body in the third direction.  See Miyazaki, FIG. 19 and FIG. 14.
With respect to claim 4, the combined teachings of Miyazaki and Lee teach that a ratio BW/L satisfies 0.2 BW/L < 0.3, where L is a length of the ceramic body.  See Miyazaki, col. 6, lines 36-40 and sample 3 in FIG. 19, noting a length L of 1.0 mm, and a BW of .282, meaning that BW/L = .282/1.0 = .282.
With respect to claim 5, the combined teachings Miyazaki and Lee teach that a thickness te of each of the internal electrodes is less than 1 µm.  See Lee, claim 6 and col. 7, lines 52-55. 
With respect to claim 6, the combined teachings of Miyazaki and Lee teach that a thickness td of the dielectric layer is less than 2.8 µm.  See Lee, claim 7 and col. 7, lines 52-55.
With respect to claim 7, the combined teachings of Miyazaki and Lee teach that the thickness td of the dielectric layer and a thickness te of each of the internal electrodes satisfies td > 2 x te.  See claim 8 and col. 7, lines 24-28.
With respect to claim 18, the combined teachings of Miyazaki and Lee teach that a thickness te of one of the internal electrodes is less than 1 µm, and a thickness td of the dielectric layer is less than 2.8 µm.  See Lee, col. 7, lines 52-55 and claims 6 and 7.
With respect to claim 19, the combined teachings of Miyzaki and Lee teach that a ratio BW/L satisfies 0.2 < BW/L < 0.3, where L is a length of the ceramic body.  See Miyazaki, col. 6, lines 36-40 and sample 3 in FIG. 19, noting a length L of 1.0 mm, and a BW of .282, meaning that BW/L = .282/1.0 = .282.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 10,068,709) in view of Ahn et al. (US Pat. App. Pub. No. 2013/0050894).
With respect to claim 8, Miyazaki discloses a multilayer ceramic electronic component comprising: a ceramic body (see FIG. 1, element 110) comprising a dielectric layer and a plurality of internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween (see col. 5, lines 63-65), and having first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see col. 6, lines 1-3); and an external electrode disposed on one of the third and fourth surfaces and connected to internal electrodes among the plurality of internal electrodes exposed from the one of the third and fourth surfaces (see col. 6, lines 3-6 and FIG. 1, elements 120), wherein the external electrode extends onto the first and second surfaces of the ceramic body (see FIG. 14, elements 920), and a ratio BW/L satisfies 0.2 BW/L 0.3, where a longest distance, in the second direction, from an end portion of the ceramic body which the external electrode is disposed at to an end portion of the external electrode disposed on one of the first and second surfaces of the ceramic body, is denoted by "BW", and a length of the ceramic body is denoted by "L", and a length, in the second direction, of a center portion of an extension portion of the external electrode on the one of the first and second surfaces, is less than a length, in the second direction, of an edge portion of the extension portion of the external electrode on the one of the first and second surfaces (see col. 6, lines 36-40 and sample 3 in FIG. 19, noting a length L of 1.0 mm, and a BW of .282, meaning that BW/L = .282/1.0 = .282).
Miyazaki fails to teach that the multilayer ceramic capacitor has a 3225 size.
Ahn, on the other hand, teaches that it is known to form a standard sized a multilayer ceramic capacitor of a 3225 size.  See paragraph [0046], noting that a 3225 sized capacitor is a design choice from a number of standard sizes.  Further, the Office notes that the instant specification does not attach any criticality to the sizing of the capacitor, but merely states that a 3225 sized capacitor was chosen for the examples in the specification, with no discussion as to why that sizing was chosen.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify Miyazaki, as taught by Ahn, as a design choice in the sizing of the capacitor.  Further, the Office notes that a mere change in the size/proportion of a prior art structure has been determined to be well within the purview of one of ordinary skill in the art.  See MPEP 2144.04(IV)(A), citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
With respect to claim 9, the combined teachings of Miyazaki and Ahn teach that the longest distance BW is the length, in the second direction, of the center portion of the extension of the external electrode on the one of the first and second surfaces.  See Miyazaki, FIG. 14.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 10,068,709) in view of Ahn et al. (US Pat. App. Pub. No. 2013/0050894), and further, in view of Hattori (US Pat. App. Pub. No. 2003/0041427).
With respect to claim 10, the combined teachings of Miyazaki and Ahn fail to teach that a thickness te of each of the internal electrodes is less than 1 µm.
Hattori, on the other hand, teaches that a thickness te of each of the internal electrodes is less than 1 µm.  See paragraph [0073].  Such an arrangement results in improved thinning of the layers.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Miyazaki and Ahn, as taught by Hattori, in order to improve the thinning of the layers of a capacitor.
With respect to claim 11, the combined teachings Miyazaki, Ahn, and Hattori fail to teach that a thickness td of the dielectric layer is less than 2.8 µm.  See Hattori, paragraph [0044].
With respect to claim 12, the combined teachings of Miyazaki, Ahn, and Hattori teach that the thickness td of the dielectric layer and a thickness te of each of the internal electrodes satisfies td > 2 x te.  See Hattori, paragraphs [0044] and [0073], wherein 1.5 > 2 x .6.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 10,068,709) in view of Hattori (US Pat. App. Pub. No. 2003/0041427).
With respect to claim 1, Miyazaki discloses a multilayer ceramic electronic component comprising: a ceramic body (see FIG. 1, element 110) comprising a dielectric layer and a plurality of internal electrodes disposed to oppose each other with the dielectric layer interposed therebetween (see col. 5, lines 63-65), and having first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see col. 6, lines 1-3); and an external electrode disposed on one of the third and fourth surfaces and connected to internal electrodes among the plurality of internal electrodes exposed from the one of the third and fourth surfaces (see col. 6, lines 3-6 and FIG. 1, elements 120), wherein the external electrode extends onto the first and second surfaces of the ceramic body (see FIG. 14, elements 920), and a relational expression of 0. 9≤ A/BW< 1.0 is satisfied, where a shortest distance, in the second direction, from an end portion of the ceramic body which the external electrode is disposed at to an end portion of the external electrode disposed on one of the first and second surfaces of the ceramic body, is denoted by "A", and a longest distance, in the second direction, from the end portion of the ceramic body which the external electrode is disposed at to the end portion of the external electrode disposed on the one of the first and second surfaces of the ceramic body, is denoted by "BW" (see FIG. 19, Samples 1-4, with sample 3 disclosing a max (BW) of .282 and a min (A) of .269, making A/BW = .269/.282 = .954); the shortest distance A is measured at an edge region of the ceramic body in the third direction (see FIG. 19 and FIG. 14), and the longest distance BW is measured at a center region of the ceramic body in the third direction (see FIG. 19 and FIG. 14).
Miyazaki fails to teach that the thickness td of the dielectric layer and a thickness te of each of the internal electrodes satisfies td > 2 x te.
Hattori, on the other hand, teaches that a thickness te of each of the internal electrodes is less than 1 µm.  See Hattori, paragraphs [0044] and [0073], wherein 1.5 > 2 x .6.  Such an arrangement results in improved thinning of the layers.  See paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Miyazaki, as taught by Hattori, in order to improve the thinning of the layers of a capacitor.
With respect to claim 14, the combined teachings of Miyazaki and Hattori teach that a ratio BW/L satisfies 0.2 < BW/L < 0.3, where L is a length of the ceramic body.  See Miyazaki, col. 6, lines 36-40 and sample 3 in FIG. 19, noting a length L of 1.0 mm, and a BW of .282, meaning that BW/L = .282/1.0 = .282.
With respect to claim 15, the combined teachings of Miyzaki and Hattori teach that a thickness te of one of the internal electrodes is less than 1 µm.  See Hattori, paragraph [0073].
With respect to claim 16, the combined teachings of Miyzaki and Hattori teach that a thickness td of the dielectric layer is less than 2.8 µm.  See paragraph [0044].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 10,068,709) in view of Hattori (US Pat. App. Pub. No. 2003/0041427), and further, in view of Ahn et al. (US Pat. App. Pub. No. 2013/0050894).
With respect to claim 17, the combined teachings of Miyzaki and Hattori teach that a thickness te of one of the internal electrodes is less than 1 µm, and a thickness td of the dielectric layer is less than 2.8 µm (see Hattori, paragraph [0044]), but fail to teach that the multilayer ceramic capacitor has a 3225 size.
Ahn, on the other hand, teaches that it is known to form a standard sized a multilayer ceramic capacitor of a 3225 size.  See paragraph [0046], noting that a 3225 sized capacitor is a design choice from a number of standard sizes.  Further, the Office notes that the instant specification does not attach any criticality to the sizing of the capacitor, but merely states that a 3225 sized capacitor was chosen for the examples in the specification, with no discussion as to why that sizing was chosen.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify the combined teachings of Miyazaki and Hattori, as taught by Ahn, as a design choice in the sizing of the capacitor.  Further, the Office notes that a mere change in the size/proportion of a prior art structure has been determined to be well within the purview of one of ordinary skill in the art.  See MPEP 2144.04(IV)(A), citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 10,068,709) in view of Lee et al. (US 11,081,281), and further, in view of Ahn et al. (US Pat. App. Pub. No. 2013/0050894).
With respect to claim 20, the combined teachings of Miyazaki and Lee fail to teach that the multilayer ceramic capacitor has a 3225 size.
Ahn, on the other hand, teaches that it is known to form a standard sized a multilayer ceramic capacitor of a 3225 size.  See paragraph [0046], noting that a 3225 sized capacitor is a design choice from a number of standard sizes.  Further, the Office notes that the instant specification does not attach any criticality to the sizing of the capacitor, but merely states that a 3225 sized capacitor was chosen for the examples in the specification, with no discussion as to why that sizing was chosen.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time application, to modify the combined teachings of Miyazaki and Hattori, as taught by Ahn, as a design choice in the sizing of the capacitor.  Further, the Office notes that a mere change in the size/proportion of a prior art structure has been determined to be well within the purview of one of ordinary skill in the art.  See MPEP 2144.04(IV)(A), citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848